Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed December 13, 2021 has been entered. Claims 1-20 are pending and are rejected for the reasons set forth below. 

Claim Objections
3.	The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claim 16 was amended to state, “The system of claim 14, wherein the transaction further includes a repay operation…” It appears that this amendment was made in response to the 112(b) rejection given to claims 9 and 18 in the Non-Final Rejection. However, it appears that this amendment should have been applied to claim 18. Therefore, claim 18 should be amended to state, “The system of claim 12, wherein the transaction further includes a repay redeem 
Appropriate correction or clarification is requested. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:



5.	Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
6.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-11), a machine (claims 12-19) and a manufacture (claims 20); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
7.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1
A method for implementing automatic transactions… the method comprising: 
establishing… a pool of assets from a plurality of users as a [[smart contract]], the [[smart]] contract comprising one or more automatically enforceable conditions; 
maintaining a ledger associated with the pool of assets, the ledger tracking asset ownership for the assets and the plurality of users; 
receiving… a transfer of a first digital asset to the [[smart contract]] as part of the pool of assets; 
receiving a borrowing request from the particular user to initiate a transaction to borrow a second digital asset; 
calculating, through one of the automatically enforceable conditions in the [[smart contract]], a transaction rate associated with the borrowing request based on using the first digital asset transferred by the particular user as collateral; 2
transferring, as part of the transaction, the second digital asset… under a condition associated with the transaction rate; and 
adding a transaction record for the transaction to the ledger.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, facilitating a lending process between a borrower and a lender). 

Step 2A, Prong 2
8.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 

	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
9.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g. a blockchain network, a computer protocol, smart contracts, and a blockchain address associated with a particular user), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply 
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
10.	Independent claims 12 and 20 are similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 12 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 12 and 1 is that claim 12 is drafted as a system rather than as a method. Similarly, as described above regarding claim 1, claim 12 recites generic computer components (e.g. at least one physical processor and a physical memory comprising computer-executable instructions, a blockchain network, a computer protocol, smart contracts, and a blockchain address associated with a particular user) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 12, claim 12 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 20 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 20 and 1 is that claim 20 is drafted as a computer-readable medium rather than as a method. Similarly, as described above regarding claim 1, claim 20 recites generic computer components (e.g. a non-transitory computer-readable medium comprising one or more computer-executable instructions, at least one processor of a computing device, a blockchain network, a computer protocol, smart contracts, and a blockchain address associated with a particular user) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	
Dependent Claims
11.	Dependent claims 2-11 and 13-19 are also rejected under 35 U.S.C. 101 for the reasons described below: 
Claims 2 and 13 simply further define the “ledger” recited in claims 1 and 12. Merely stating that the ledger is a blockchain ledger amounts to no more than merely applying generic blockchain technology to implement the abstract idea on a computer.
Claims 3 and 14 simply further define the “transaction rate” recited in claims 1 and 12. Merely describing how the transaction rate is calculated does not provide any indication of an improvement to loan processing or blockchain technology. Rather, this merely recites limitations that further refine the abstract idea. Additionally, these limitations could also be classified as an abstract idea regarding mathematical concepts because they recite a mathematical equation.
Claims 4, 5, 8-10, and 15-19 simply further define the “transaction” recited in claims 1 and 12. Merely describing what kinds of transactions may be performed by the system/method does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). Rather, these claims merely further refine the abstract idea as described above regarding claim 1.
Claims 6 and 7 simply recite limitations for determining and updating an interest rate and an interest rate index. These limitations simply refine the abstract idea because they recites process steps that fall under the category of organizing human activity, namely facilitating lending process, as described above regarding claim 1.
Claim 11 simply further defines the “amount” recited in claim 10.  Simply stating that the amount is determined based on a close factor does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines how the amount is determined.  
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).


Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 2, 12, 13, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti (U.S. Pre-Grant Publication No. 20190228409) in view of Simlett (U.S. Pre-Grant Publication No. 20200234286) and Ramasamy (U.S. Pre-Grant Publication No. 20190333030).

Claim 1
	Regarding Claim 1, Madisetti teaches:
A method for implementing automatic transactions on a blockchain network using a computer protocol, the method comprising (See at least the Abstract: Describes a 
establishing the computer protocol on the blockchain network (See at least Paragraphs 109 and 110: Describes a lending platform [i.e. a protocol] that utilizes blockchain technology to facilitating lending transactions between borrowers and lenders);
establishing, through the computer protocol, a pool of assets from a plurality of users as a smart contract, the smart contract comprising one or more automatically enforceable conditions (See at least Paragraphs 109 and 110: The system may also comprise a "lender's pool." Lenders may contribute an amount of fiat or cryptocurrency [See Paragraph 100] to lend to the pool. The lender's pool is represented as a smart contract. Smart contracts may be used to automatically match borrowers and lenders);
receiving, from a blockchain address associated with a particular user, a transfer of a first digital asset to the smart contract as part of the pool of assets (See at least Paragraph 103: A borrower may deposit cryptocurrency or tokens as collateral in a collateral contract. A Collateral Smart Contract is used to manage locking up and release of collateral, such as cryptocurrency tokens or physical assets which may be represented in a tokenized form [See Paragraph 107]);
receiving a borrowing request from the particular user to initiate a transaction to borrow a second digital asset
transferring, as part of the transaction, the second digital asset to the blockchain address associated with the particular user [[under a condition associated with the transaction rate]] (See at least Paragraph 103: The lender funds the loan after the collateral is deposited. Also see Paragraph 100: The loan amount [i.e. the second digital asset] is transferred to the borrower. The loan may be disbursed in fiat or cryptocurrency. Examiner’s Note: Madisetti does not explicitly teach the calculation of a “transaction rate.” However, Ramasamy does teach this concept as described below); and
adding a transaction record for the transaction to the ledger (See at least Paragraph 107: Information regarding the loan disbursement is recorded in the loan smart contract. The smart contracts are deployed on a blockchain network).

	Regarding Claim 1, Madisetti does not explicitly teach, but Simlett, however, does teach:
maintaining a ledger associated with the pool of assets, the ledger tracking asset ownership for the assets and the plurality of users (See at least Paragraph 47: Describes a system for tracking ownership of an asset. The system may use smart contracts to control the purchase of assets that denote percentage of ownership. These ownership shares may be recorded in an asset contract on the blockchain. The assets may include a pool of assets [e.g. a fleet of cars, see Paragraph 37]);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Madisetti and Simlett in order to increase user convenience by automatically tracking and determining various rights and responsibilities that pertain to a plurality of individuals that own an underlying asset (Simlett: Paragraph 31).


calculating, through one of the automatically enforceable conditions in the smart contract, a transaction rate associated with the borrowing request based on using the first digital asset transferred by the particular user as collateral (See at least Paragraph 130: Describes a system for blockchain-based digital token utilization. The system may utilize smart contracts to receive collateral from a borrower. An exchange rate may be determined based on the digital tokens used in the exchange);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Madisetti, Simlett, and Ramasamy in order to ensure that an appropriate value is transferred between individuals involved in a lending process. This is accomplished by determining an exchange rate between different types of tokens when the tokens are exchanged (Ramasamy: Paragraph 130).

Claim 2
	Regarding Claim 2, Madisetti teaches:
wherein the ledger comprises a blockchain ledger implemented with a distributed database (See at least Paragraph 89: The nCash blockchain network utilized to facilitate the peer-to-peer lending process is a distributed ledger which maintains records of all the transactions on the nCash network.);

Claim 12
	Regarding Claim 12, Madisetti teaches:
A system for implementing automatic transactions on a blockchain network using a computer protocol, the system comprising (See at least the Abstract: Describes a system/method of exchanging value across a blockchain network including receiving lending offers from lenders, recording each lending offer to a lender smart contract on a blockchain network, and recording the lender smart contracts, defining a lending pool, to a lending pool smart contract on the blockchain network including lending pool conditions):
at least one physical processor (See at least Paragraph 175: The system comprises a processor);
physical memory comprising computer-executable instructions that, when executed by the physical processor, cause the physical processor to (See at least Paragraph 175: The system comprises a data store [such as memory] positioned in communication with the processor):
establishing the computer protocol on the blockchain network (See at least Paragraphs 109 and 110: Describes a lending platform [i.e. a protocol] that utilizes blockchain technology to facilitating lending transactions between borrowers and lenders);
establishing, through the computer protocol, a pool of assets from a plurality of users as a smart contract, the smart contract comprising one or more automatically enforceable conditions (See at least Paragraphs 109 and 110: The system may also comprise a "lender's pool." Lenders may contribute an amount of fiat or cryptocurrency [See Paragraph 100] to lend to the pool. The lender's pool is represented as a smart contract. Smart contracts may be used to automatically match borrowers and lenders);
receive, from a blockchain address associated with a particular user, a transfer of a first digital asset to the smart contract as part of the pool of assets (See at least 
receive a borrowing request from the particular user to initiate a transaction to borrow a second digital asset (See at least Paragraph 103: The borrower creates a loan request [e.g. for a second digital asset] with amount requested and loan terms);
transfer, as part of the transaction, the second digital asset to the blockchain address associated with the particular user [[under a condition associated with the transaction rate]] (See at least Paragraph 103: The lender funds the loan after the collateral is deposited. Also see Paragraph 100: The loan amount [i.e. the second digital asset] is transferred to the borrower. The loan may be disbursed in fiat or cryptocurrency. Examiner’s Note: Madisetti does not explicitly teach the calculation of a “transaction rate.” However, Ramasamy does teach this concept as described below); and
add a transaction record for the transaction to the ledger (See at least Paragraph 107: Information regarding the loan disbursement is recorded in the loan smart contract. The smart contracts are deployed on a blockchain network).

	Regarding Claim 12, Madisetti does not explicitly teach, but Simlett, however, does teach:
maintain a ledger associated with the pool of assets, the ledger tracking asset ownership for the assets and the plurality of users (See at least Paragraph 47: Describes a system for tracking ownership of an asset. The system may use smart contracts to control the purchase of assets that denote percentage of ownership. These 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Madisetti and Simlett in order to increase user convenience by automatically tracking and determining various rights and responsibilities that pertain to a plurality of individuals that own an underlying asset (Simlett: Paragraph 31).

	Regarding Claim 12, the combination of Madisetti and Simlett does not explicitly teach, but Ramasamy, however, does teach:
calculate, through one of the automatically enforceable conditions in the smart contract, a transaction rate associated with the borrowing request based on using the first digital asset transferred by the particular user as collateral (See at least Paragraph 130: Describes a system for blockchain-based digital token utilization. The system may utilize smart contracts to receive collateral from a borrower. An exchange rate may be determined based on the digital tokens used in the exchange);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Madisetti, Simlett, and Ramasamy in order to ensure that an appropriate value is transferred between individuals involved in a lending process. This is accomplished by determining an exchange rate between different types of tokens when the tokens are exchanged (Ramasamy: Paragraph 130).

Claim 13
	Regarding Claim 13, this claim is rejected under a similar rationale as described above regarding claim 2.

Claim 17
	Regarding Claim 17, Madisetti teaches:
wherein the transaction further includes a borrow operation from a user for a borrow amount and the instructions further comprise instructions for: determining whether a borrowing capacity of the user satisfies a collateral threshold (See at least Paragraphs 103 and 104: Describes a system facilitating loans between a borrower and lender. The lenders may require collateral to initiate the loan. Although not explicitly stated by Madisetti, it would have been obvious to one of ordinary skill in the art that a requirement to provide collateral for a loan would require the lender to specify a threshold value for the collateral to be deemed sufficient); 
transferring the borrow amount from the pool to the user (See at least Paragraphs 103 and 104: Once the collateral is provided, the loan amount may be released to the borrower. Loan amounts may be distributed from a pool as described in Figure 21, Paragraphs 109-111); and 
updating a borrow balance value of the user (See at least Paragraph 109-111: The loans are tracked using smart contracts. The lending pool is represented by a smart contract. When a loan between the borrower and the pool is matched, the borrower receives a portion of the value of the pool [i.e. a portion of the pool is designated to the borrower]).

Claim 19
	Regarding Claim 19, Madisetti teaches:
wherein the transaction further includes a liquidate operation by a target for a user having a collateral asset for an amount and the method further comprises: transferring the amount from the user to the pool (See at least Paragraph 104: Describes a process of repayment of a loan with collateral deposited by the borrower. A loan amount may be funded to the user. Loan amounts may be distributed from a pool as described in Figure 21, Paragraphs 109-111); 
reducing, based on the amount, a borrow balance for the user (See at least Paragraph 109-111: The loans are tracked using smart contracts. The lending pool is represented by a smart contract. When a loan between the borrower and the pool is matched, the borrower receives a portion of the value of the pool [i.e. a portion of the pool is designated to the borrower]. Although not explicitly stated, it would have been obvious to one of ordinary skill in the art that once the loan is repaid the amount borrowed by the borrower [i.e. the borrow balance] would be removed/reduced); and 
transferring the collateral asset from the user to the target (See at least Paragraph 104: When the borrower fails to repay the loan, the collateral is released to the lender).
	
Claim 20
	Regarding Claim 20, Madisetti teaches:
A non-transitory computer-readable medium comprising one or more computer-executable instructions that, when executed by at least one processor of a computing device, cause the computing device to
establish computer protocol on the blockchain network (See at least Paragraphs 109 and 110: Describes a lending platform [i.e. a protocol] that utilizes blockchain technology to facilitating lending transactions between borrowers and lenders);
establish, through the computer protocol, a pool of assets from a plurality of users as a smart contract, the smart contract comprising one or more automatically enforceable conditions (See at least Paragraphs 109 and 110: The system may also comprise a "lender's pool." Lenders may contribute an amount of fiat or cryptocurrency [See Paragraph 100] to lend to the pool. The lender's pool is represented as a smart contract. Smart contracts may be used to automatically match borrowers and lenders);
receive, from a blockchain address associated with a particular user, a transfer of a first digital asset to the smart contract as part of the pool of assets (See at least Paragraph 103: A borrower may deposit cryptocurrency or tokens as collateral in a collateral contract. A Collateral Smart Contract is used to manage locking up and release of collateral, such as cryptocurrency tokens or physical assets which may be represented in a tokenized form [See Paragraph 107]);
receive a borrowing request from the particular user to initiate a transaction to borrow a second digital asset (See at least Paragraph 103: The borrower creates a loan request [e.g. for a second digital asset] with amount requested and loan terms);
transfer, as part of the transaction, the second digital asset to the blockchain address associated with the particular user [[under a condition associated with the transaction rate]] (See at least Paragraph 103: The lender funds the loan after the collateral is deposited. Also see Paragraph 100: The loan amount [i.e. the second digital asset] is transferred to the borrower. The loan may be disbursed in fiat or cryptocurrency. Examiner’s Note: Madisetti does not explicitly teach the calculation of a “transaction rate.” However, Ramasamy does teach this concept as described below); and
add a transaction record for the transaction to the ledger (See at least Paragraph 107: Information regarding the loan disbursement is recorded in the loan smart contract. The smart contracts are deployed on a blockchain network).

	Regarding Claim 20, Madisetti does not explicitly teach, but Simlett, however, does teach:
maintain a ledger associated with the pool of assets, the ledger tracking asset ownership for the assets and the plurality of users (See at least Paragraph 47: Describes a system for tracking ownership of an asset. The system may use smart contracts to control the purchase of assets that denote percentage of ownership. These ownership shares may be recorded in an asset contract on the blockchain. The assets may include a pool of assets [e.g. a fleet of cars, see Paragraph 37]);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Madisetti and Simlett in order to increase user convenience by automatically tracking and determining various rights and responsibilities that pertain to a plurality of individuals that own an underlying asset (Simlett: Paragraph 31).

	Regarding Claim 20, the combination of Madisetti and Simlett does not explicitly teach, but Ramasamy, however, does teach:
calculate, through one of the automatically enforceable conditions in the smart contract, a transaction rate associated with the borrowing request based on using the first digital asset transferred by the particular user as collateral (See at least Paragraph 130: Describes a system for blockchain-based digital token utilization. The system may 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Madisetti, Simlett, and Ramasamy in order to ensure that an appropriate value is transferred between individuals involved in a lending process. This is accomplished by determining an exchange rate between different types of tokens when the tokens are exchanged (Ramasamy: Paragraph 130).

Response to Arguments
14.	Applicant’s arguments filed December 13, 2021 have been fully considered. 

Arguments Regarding 35 U.S.C. 112(b)
15.	All rejections under 35 U.S.C. 112(b) have been withdrawn in response to the applicant’s arguments/amendments.
	Additionally, it appears that the applicant inadvertently amended claim 16 in response to the 112(b) rejection given to claims 9 and 18 (i.e. regarding the difference between a “repay operation” and a “redeem operation”). The applicant is directed to the Claim Objections above for further clarification regarding this issue.

Arguments Regarding 35 U.S.C. 101
16.	Applicant’s arguments (Amendment, Pgs. 11 and 12) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given Alice/Mayo analysis in the 101 rejection. 
Additionally, on page 11 of their remarks, the applicant argues, “Under the 2019 PEG, the claims are not directed to any of the three groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities, and mental processes) under Prong One of the step 2A. For example, the claims recite implementing automatic transactions on a blockchain network using a computer protocol. Such operations are concrete and are not directed to mental processes because a blockchain network is involved. Hence, the claims are patent eligible under Prong One of Step 2A.” The examiner respectfully disagrees. Specifically, the examiner notes that merely applying a blockchain network to implement an abstract idea on a computer does not prevent the claims from reciting an abstract idea. As described in the 101 rejection above, the claims recite an abstract idea regarding certain methods of organizing human activity, namely commercial interactions (e.g. facilitating a lending process between a borrower and seller). The claims merely utilize generic computer components to implement the abstract idea in a blockchain environment.
Additionally, on page 11 of their remarks, the applicant argues, “The claims focus on automatic transactions on a blockchain network using a computer protocol, which is an improvement of operations of computers under Enfish because the claims are related to the improvement of network systems such as blockchains.” The examiner respectfully disagrees. Specifically, the examiner notes that the claims do not recite an improvement to blockchain technology. Rather, the claims merely implement blockchain technology to perform the abstract idea of facilitating loans between borrowers and lenders. Such an implementation of blockchain technology does not provide any indication of an improvement to blockchain technology itself.


Arguments Regarding 35 U.S.C. 103
17.	Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/WILLIAM D NEWLON/Examiner, Art Unit 3696               

/EDWARD CHANG/Primary Examiner, Art Unit 3696